Johnson, J., dissenting: The south ranch, which decedent conveyed to his wife by warranty deed several years prior to his death, was, in my opinion, her separate property, not the property of the community, and hence not includible in decedent’s gross estate. The deed expressly stated that the land was conveyed to the wife “as her own separate property,” and it was also stipulated in the consideration that the payments made and to be made therefor were “out of her own separate funds.” The majority’s contrary conclusion is based on the finding that the conveyance to the wife was not a gift, and, under their interpretation of Texas law, unless the transaction was a gift, the property conveyed did not become her separate property. With this holding I can not agree. It seems settled that under Texas law that “a deed from the husband to the wife can have no other effect but to vest in her a separate estate in the subject matter * * And a conveyance similar to that here considered was held to have such effect in Bird v. Lester (Tex. Civ. App.), 166 S. W. 112 (writ of error refused by Supreme Court). It there appeared that: * * * Lester * * * had conveyed the property to his wife, Loula Lester, by deed reciting a valuable consideration and duly recorded in the deed records of Garza county. The effect of this conveyance was to vest title to the section of land in Mrs. Lester as her separate property. Emery et al. v. Barfield, 156 S. W. 311; Jones v. Humphreys, 39 Tex. Civ. App. 644, 88 S. W. 403; Watts v. Bruce, 31 Tex. Civ. App. 347, 72 S. W. 258; Hardin v. Jones, 29 Tex. Civ. App. 350, 68 S. W. 836. Decedent and his wife meticulously followed the method whereby specific community property may be divided and converted into the separate property of each spouse. The husband conveyed the south ranch directly to the wife as her separate estate, and it became such under the above cited decisions. The husband and wife conveyed the north ranch to a trustee, who reconveyed it to the husband as his separate estate, and that was effective to create a separate estate in him. Barnett v. Barnett, 206 S, W. (2d) 273. Whether or not such conveyances were gifts for Federal gift tax purposes is here immaterial, since under Texas law they were effective to create separate estates in the spouses. See discussion in Taylor v. Hollingsworth, 176 S. W. (2d) 733, wherein the Supreme Court of Texas explained and restricted Kellett v. Trice, 95 Tex. 160; 66 S. W. 51, and, without mentioning in its opinion the gift character of the conveyance, which had been the sole basis for the decision of the case by the Civil Court of Appeals, Taylor v. Hollingsworth, 169 S. W. (2d) 519, reached the same conclusion upon a different and inconsistent ground. McDonald v. Stevenson, 245 S. W. 777, cited in the majority opinion, is not applicable. There the husband and wife by agreement between themselves attempted a conversion of their entire community estate into two separate estates. Here specific property and only a part of the community estate is involved and the transaction rests not upon agreement, but by properly executed conveyances in which the title passed and the rights of a third party (the Federal Land Bank) intervened. In Texas the husband and wife may not make agreements between themselves which have the effect of altering the statutory regulations governing the management of the community or the descent and distribution thereof, “but in the matter of dealing with specific property belonging to the community, either may donate, mortgage or convey to the other his interest therein.” (Emphasis supplied.) 23 Tex. Jur,. 156, § 127. See also 23 Tex. Jur. 32, § 20, where it is said that the inhibition between husband and wife in dealing with the community “has no reference whatever to those individual transactions, as such, which effect only a property right in a particular subject matter.” Our holding in Marrs McLean, 41 B. T. A. 565, in my judgment, is in conflict with the majority opinion here. For the reasons stated I respectfully dissent. Van Fossan, Muedock, Hill, and Disney, //., agree with this dissent.